74 F.3d 1244
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Burton WOODS, Appellant,v.Robert L. SCHOENEN;  Marilyn Butts;  Dick Moore;  MichaelGroose;  William Wade, Appellees.
No. 94-3139.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 15, 1995.Filed:  January 24, 1996.

Before MAGILL, BRIGHT, and MURPHY, Circuit Judges.
PER CURIAM.


1
Burton Woods, an inmate of the Missouri correctional system, brought this 42 U.S.C. Sec. 1983 suit against officials of the Missouri correctional system, alleging that they were deliberately indifferent to his serious medical needs.  The district court1 granted defendants' motion for summary judgment and denied Woods' motions for appointment of counsel and an extension of time to respond to the motion for summary judgment, and Woods appeals.  The district court did not abuse its discretion in denying appointment of counsel for Woods, see Abdullah v. Gunter, 949 F.2d 1032, 1035 (8th Cir.1991), cert. denied, 504 U.S. 930 (1992) (standard of review), nor in its denial of an extension of time, see Humphreys v. Roche Biomedical Lab., Inc., 990 F.2d 1078, 1081 (8th Cir.1993) (standard of review).  Because there is no genuine dispute as to a material fact in this case, and the district court made no error of law, we affirm its grant of summary judgment for the reasons set forth in its order.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri